DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant's arguments filed on 07/13/2021 have been fully considered but they are:
A. moot because claims 1, 4, 8, 11, 15 and 18 have been amended with new features and limitations thus it necessitates a new ground of rejection shown in the followings;
B. and not persuasive with respect to the arguments that King neither teaches nor suggests the newly amended features and limitations of claims 4, 11 and 18, i.e., “determining whether the mobile device is on the person of the user is based on a location of the mobile device relative to a second mobile device.” 
The examiner respectfully disagrees because King teaches a mobile device in monitoring for other mobile devices such as glasses, keys, a purse or a laptop. These other devices are with the person since they are the person’s belongings. In scenarios when the mobile device does not or cannot detect one or more of King, Figure 1, pp [23]-[24]). Therefore, King teaches and discloses the argued limitations above, i.e., “determining whether the mobile device is on the person of the user is based on a location of the mobile device relative to a second mobile device.”
 	With respect to the arguments that Bowes fails to teach or suggest “wherein the risk factors are dynamically updated based on changing conditions”. 
The examiner respectfully disagrees because Bowes teaches movement of a device are continuously or nearly continuously monitored and compared to a threshold value to determine risk levels associated with the movement of the device. For instance, the movement data of the device is collected by sensors continuously for risk evaluation. Higher risks such as breakage issue, drop the phone, or the like, are determined and assessed based on the movement data when the device is in fast movement such as in running situation but not walking (Bowes, pp [27]-[28]). Therefore, Bowes teaches and discloses the argued limitations above, i.e., “wherein the risk factors are dynamically updated based on changing conditions”. 


	Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	Claim(s) 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Patent No. US 7,737,839) and further in views of Bowes et al. (Publication No. US 2018/0068392), ALARABI (Publication No. US 2016/0292464) and King et al. (Publication No. US 2015/0170496). 
	Regarding claim 1, (Currently Amended) Jones teaches a method for operating one or more devices to prevent potential mobile device damage (Jones, the Abstract), the method comprising:
	operating a device to alert a user based on a potential risk of damage of the mobile device exceeding a threshold, and wherein the potential risk of damage is based on a plurality of factors comprising a location or movement of the mobile device relative to one or more risk factors within a venue (Jones, Figures 1 and 2, Col. 2 Lines 15-67, Col. 3 Lines 1-12, Lines 25-36; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35). 
 	Jones neither teach “wherein the threshold is based on historical trends for the mobile device or one or more risk factors” nor “the risk factors are dynamically updated based on changing conditions”.  
	Bowes teaches:
 	“wherein the threshold is based on historical trends for the mobile device or one or more risk factors” (Bowes, pp [38]: evaluate risk factors and sum to determine an overall score to determine potential risk or likelihood of damage associated with the device); and 
 	“the risk factors are dynamically updated based on changing conditions” (Bowes, pp [28]-[29]: risk potential being raised higher or lower depend on indicatives of running or walking activities, or high or low quality cases being used to protect the device could raise low or high risk assessments for the device protection; pp [33]: the GPS sensor to determine locations dynamically of the device near beaches, ponds will return higher risk). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones by incorporating teachings of Bowes, method and system for evaluating device usage and device potential risk of damage factors including location, type of areas, behaviors, risky areas such as water, beaches, movements, that takes into accounts of history data thus to better prevent the damages to the devices effectively.    
 	Jones, in view of Bowes, does not explicitly say “historical trends” in the context of “risk factors threshold is based upon”. 
 	However, Bowes teaches potential risk or damages to a user personal mobile device can be obtained based on the information (Bowes, pp [33], [45]).     
	ALARABI teaches security and protection for a device wherein current information or historical information used to determine trends in a probabilistic fashion such that trends can be identified based on various environmental and location information from previous experiences. For example, if the security risk identified by the security device always increases when the user travels to a particular area, this information may be highly considered when the user travels to the same location in the future or locations near that location (ALARABI, pp [102]). 
 	Therefore, ALARABI teaches “wherein the threshold is based on historical trends”. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones and Bowes, by incorporating teachings of ALARABI, method and system for 
 	Jones, as modified by Bowes and ALARABI, does not teach “determining whether the mobile device is on the person of the user”. 
 	King teaches “determining whether the mobile device is on the person of the user” (King, Figure 1, pp [23]-[24]: determining other mobile devices that belong to a person are in the person’s possession such as glasses, keys, a purse or a laptop on the person).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones, Bowes and ALARABI, by incorporating teachings of King, method and device for monitoring items and issuing alerts if the items are not detected wherein monitoring of an item that is relatively in distance to another item that should provide an alert to the user of the distant item thus providing the user a prompt alert of the user’s possibly desired distant item that the user may by 
	Regarding claim 8, (Currently Amended) Jones teaches a computer system for operating one or more devices to prevent potential mobile device damage (Jones, the Abstract), the computer system comprising:
 	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, one or more sensors, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Jones, Figure 4, Col. 3 Lines 25-67), wherein the computer system is capable of performing a method comprising:
 	operating a device to alert a user based on a potential risk of damage of the mobile device exceeding a threshold, wherein the potential risk of damage is based on a plurality of factors comprising a location or movement of the mobile device relative to one or more risk factors within a venue (Jones, Figures 1 and 2, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35).
 	Jones neither teach “wherein the threshold is based on historical trends for the mobile device or one or more risk 
	Bowes teaches:
“wherein the threshold is based on historical trends for the mobile device or one or more risk factors” (Bowes, pp [38]: evaluate risk factors and sum to determine an overall score to determine potential risk or likelihood of damage associated with the device); and 
 	“the risk factors are dynamically updated based on changing conditions” (Bowes, pp [28]-[29]: risk potential being raised higher or lower depend on indicatives of running or walking activities, or high or low quality cases being used to protect the device could raise low or high risk assessments for the device protection; pp [33]: the GPS sensor to determine locations dynamically of the device near beaches, ponds will return higher risk). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones by incorporating teachings of Bowes, method and system for evaluating device usage and device potential risk of damage factors including location, type of areas, behaviors, risky areas such as water, beaches, movements, that takes into accounts of history data thus to better prevent the damages to the devices effectively.    

 	However, Bowes teaches potential risk or damages to a user personal mobile device can be obtained based on the information of past or recorded usages or behaviors of the device and the user, e.g., history data of driving, motion of movement of device, particular location, areas or regions, types of areas urban, suburban or rural, proximity to water/beach, usage of device on mass transit, whether a protective case is in use, weather conditions, types of charging cords, time of day device is used such as late at night, early in morning, or weekends, or in normal business hours, etc. (Bowes, pp [33], [45]).     
	ALARABI teaches security and protection for a device wherein current information or historical information used to determine trends in a probabilistic fashion such that trends can be identified based on various environmental and location information from previous experiences. For example, if the security risk identified by the security device always increases when the user travels to a particular area, this information may be highly considered when the user travels to the same location in the future or locations near that location (ALARABI, pp [102]). 

 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones and Bowes, by incorporating teachings of ALARABI, method and system for securing and protecting a device whether the device in visiting areas or regions wherein the device assesses a risk level where it is and performs a security action to alert a user based on current information or historical information that is used in determining for trends identified based on various environments and locations from past experiences, thus providing better and sufficient protection to the device. 
	 Jones, as modified by Bowes and ALARABI, does not teach “determining whether the mobile device is on the person of the user”. 
 	King teaches “determining whether the mobile device is on the person of the user” (King, Figure 1, pp [23]-[24]: determining other mobile devices that belong to a person are in the person’s possession such as glasses, keys, a purse or a laptop on the person).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones, Bowes and 
 	Regarding claim 15, (Currently Amended) Jones teaches a computer program product for operating one or more devices to prevent potential mobile device damage (Jones, the Abstract), the computer program product comprising:
 	one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor (Jones, Figure 4, Col. 3 Lines 25-67), to perform a method comprising:
 	operating a device to alert a user based on a potential risk of damage of the mobile device exceeding a threshold, wherein the potential risk is based on a plurality of factors comprising a location or movement of the mobile device relative to one or more risk factors within a venue (Jones, Figures 1 and 2, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35). 
 	Jones neither teach “wherein the threshold is based on historical trends for the mobile device or one or more risk factors” nor “the risk factors are dynamically updated based on changing conditions”.  
	Bowes teaches:
 	“wherein the threshold is based on historical trends for the mobile device or one or more risk factors” (Bowes, pp [38]: evaluate risk factors and sum to determine an overall score to determine potential risk or likelihood of damage associated with the device); and
 	“the risk factors are dynamically updated based on changing conditions” (Bowes, pp [28]-[29]: risk potential being raised higher or lower depend on indicatives of running or walking activities, or high or low quality cases being used to protect the device could raise low or high risk assessments for the device protection; pp [33]: the GPS sensor to determine locations dynamically of the device near beaches, ponds will return higher risk). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones by incorporating teachings of Bowes, method and system for evaluating device usage and device potential risk of damage factors including location, type of areas, behaviors, risky areas such as water, 
 	Jones, in view of Bowes, does not explicitly say “historical trends” in the context of “risk factors threshold is based upon”. 
 	However, Bowes teaches potential risk or damages to a user personal mobile device can be obtained based on the information of past or recorded usages or behaviors of the device and the user, e.g., history data of driving, motion of movement of device, particular location, areas or regions, types of areas urban, suburban or rural, proximity to water/beach, usage of device on mass transit, whether a protective case is in use, weather conditions, types of charging cords, time of day device is used such as late at night, early in morning, or weekends, or in normal business hours, etc. (Bowes, pp [33], [45]).     
	ALARABI teaches security and protection for a device wherein current information or historical information used to determine trends in a probabilistic fashion such that trends can be identified based on various environmental and location information from previous experiences. For example, if the security risk identified by the security device always increases when the user travels to a particular area, this information may be highly considered when the user travels to the same location in the future or locations near that location (ALARABI, pp [102]). Therefore, ALARABI teaches “wherein the threshold is based on historical trends”. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones and Bowes, by incorporating teachings of ALARABI, method and system for securing and protecting a device whether the device in visiting areas or regions wherein the device assesses a risk level where it is and performs a security action to alert a user based on current information or historical information that is used in determining for trends identified based on various environments and locations from past experiences, thus providing better and sufficient protection to the device. 
 	Jones, as modified by Bowes and ALARABI, does not teach “determining whether the mobile device is on the person of the user”. 
 	King teaches “determining whether the mobile device is on the person of the user” (King, Figure 1, pp [23]-[24]: determining other mobile devices that belong to a person are in the person’s possession such as glasses, keys, a purse or a laptop on the person).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones, Bowes and 
 	Regarding claim 2, (Previously Presented) Jones, as modified by Bowes, ALARABI and King, teaches the method of claim 1, further comprising:
 	responsive to a user action status and the potential risk of damage, operating one or more devices to perform one or more precautionary actions (Jones, Figures 1 and 2, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35).  
 	Regarding claim 3, (Original) Jones, as modified by Bowes, ALARABI and King, teaches the method of claim 2, wherein the one or more precautionary actions comprise one or more actions selected from a list consisting of:
 	copying data from the mobile device, increasing an intensity of the alert, alerting a second user, operating one or more additional devices to produce the alert, shutting down the mobile device, and shutting down one or more devices that Jones, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35).
 	Regarding claim 4, (Currently Amended) Jones, as modified by Bowes and ALARABI, does not teach the method of claim 1, wherein determining whether the mobile device is on the person of the user is based on a location of the mobile device relative to a second mobile device (King, pp [23]-[24]).
 	Regarding claim 6, (Previously Presented) Jones, as modified by Bowes, ALARABI and King, teaches the method of claim 1, wherein a factors of the potential risk of damage is based on one or more physical characteristics of the mobile device (Jones, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35).  
 	Regarding claim 7, (Previously Presented) Jones, as modified by Bowes, ALARABI and King, teaches the method of claim 1, wherein an intensity of the alert is based on the potential risk of damage (Jones, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35).  
 	Regarding claim 9, (Previously Presented) Jones, as modified by Bowes, ALARABI and King, teaches the computer system of claim 8, further comprising:
 	responsive to a user action status and the potential risk of damage, operating one or more devices to perform one or more Jones, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35).  
 	Regarding claim 10, (Original) Jones, as modified by Bowes, ALARABI and King, teaches the computer system of claim 9, wherein the one or more precautionary actions comprise one or more actions selected from a list consisting of:
 	copying data from the mobile device, increasing an intensity of the alert, alerting a second user, operating one or more additional devices to produce the alert, shutting down the mobile device, and shutting down one or more devices that affect the risk of damage (Jones, Col. 2 Lines 15-67, Col. 3 Lines 1-12).
 	Regarding claim 11, (Currently Amended) Jones, as modified by Bowes, ALARABI and King, teaches the computer system of claim 8, wherein determining whether the mobile device is on the person of the user is based on a location of the mobile device relative to a second mobile device (King, pp [23]-[24]).
 	Regarding claim 13, (Previously Presented) Jones, as modified by Bowes, ALARABI and King, teaches the computer system of claim 8, wherein a factors of the potential risk of damage is based on one or more physical characteristics of the mobile device (Jones, Col. 2 Lines 15-67, Col. 3 Lines 1-12).
 	Regarding claim 14, (Previously Presented) Jones, as modified by Bowes, ALARABI and King, teaches the computer system Jones, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35).  
 	Regarding claim 16, (Previously Presented) Jones, as modified by Bowes, ALARABI and King, teaches the computer program product of claim 15, further comprising:
 	responsive to a user action status and the potential risk of damage, operating one or more devices to perform one or more precautionary actions (Jones, Figures 1 and 2, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35).  
 	Regarding claim 17, (Previously Presented) Jones, as modified by Bowes, ALARABI and King, teaches the computer program product of claim 16, wherein the one or more precautionary actions comprise one or more actions selected from a list consisting of:
 	copying data from the mobile device, increasing an intensity of the alert, alerting a second user, operating one or more additional devices to produce the alert, shutting down the mobile device, and shutting down one or more devices that affect the potential risk of damage (Jones, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35).
	 Regarding claim 18, (Currently Amended) Jones, as modified by Bowes, ALARABI and King, teaches the computer program product of claim 15, wherein determining whether the mobile device is on the person of the user is based on a location of the mobile device relative to a second mobile device (King, pp [23]-[24]). 
 	Regarding claim 20, (Previously Presented) Jones, as modified by Bowes, ALARABI and King, teaches the computer program product of claim 15, wherein a factors of the potential risk of damage is based on one or more physical characteristics of the mobile device (Jones, Col. 2 Lines 15-67, Col. 3 Lines 1-12; Figures 4 and 5, Col. 3 Lines 25-37, Col. 4 Lines 12-35).  	 

7. 	Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Patent No. US 7,737,839) and further in views of Bowes et al. (Publication No. US 2018/0068392), ALARABI (Publication No. US 2016/0292464), King et al. (Publication No. US 2015/0170496) and Daoura et al. (Publication No. US 2015/0056858). 
 	Regarding claim 5, (Previously Presented) Jones, as modified by Bowes, ALARABI and King, teaches the method of claim 1, wherein a factors of the potential risk of damage is based on a plurality of fitness information of a user (Bowes, pp [28], [47]).
Daoura, pp [65]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones and Bowes and ALARABI, by incorporating teachings of King, method and system for tracking devices with remote controls and alerts wherein tracking devices and providing alerts of the missing devices taking into considerations of marked points of interest, the geographical properties of each point of interest saved in a map thus providing more useful information for tracking related to such as home security, child monitoring, health and fitness, sports applications, navigation, commercial and industrial monitoring and safety appliances.   
 	Regarding claim 12, (Currently Amended) Jones, as modified by Bowes and ALARABI, teaches the computer system of claim 8, wherein a factors of the potential risk of damage is based on a plurality of fitness information of a user (Bowes, pp [28], [47]).
 	Daoura also teaches “the potential risk of damage is based on a plurality of fitness information of a user” (Daoura, pp [65]). 

 	Regarding claim 19, (Previously Presented) Jones, as modified by Bowes and ALARABI, teaches the computer program product of claim 15, wherein a factors of the potential risk of damage is based on a plurality of fitness information of a user (Bowes, pp [28], [47]). 
 	Daoura also teaches “the potential risk of damage is based on a plurality of fitness information of a user” (Daoura, pp [65]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Jones and Bowes and ALARABI, by incorporating teachings of King, method and system . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/HUY C HO/Primary Examiner, Art Unit 2644